UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13988 DeVry Inc. (Exact name of registrant as specified in its charter) DELAWARE 36-3150143 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE TOWER LANE, SUITE1000, 60181 OAKBROOK TERRACE, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant’s telephone number; including area code: (630)571-7700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (Check one): Large Accelerated FilerRAccelerated Filer£Non-Accelerated Filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: October 31, 2007— 71,315,242shares of Common Stock, $0.01par value DEVRY INC. FORM10-Q FOR THEQUARTERLY PERIOD ENDED SEPTEMBER30, 2007 TABLE OF CONTENTS PageNo. PARTI – Financial Information Item1 — Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3 — Quantitative and Qualitative Disclosures About Market Risk 25 Item4 — Controls and Procedures 26 PARTII – Other Information Item1 — Legal Proceedings 27 Item1A — Risk Factors 27 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 28 Item6 — Exhibits 28 Signatures 29 2 Table of Contents PART I – Financial Information DEVRY INC. Item 1. Financial Statements (Unaudited) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, June 30, September 30, 2007 2007 2006 (Dollars in thousands) ASSETS: Current Assets: Cash and Cash Equivalents $ 150,011 $ 129,155 $ 168,646 Marketable Securities 72,745 — — Restricted Cash 21,218 14,483 30,198 Accounts Receivable, Net 75,790 43,084 76,803 Inventories 113 141 129 Deferred Income Taxes, Net 15,491 13,915 15,485 Prepaid Expenses and Other 18,361 18,207 22,463 Total Current Assets 353,729 218,985 313,724 Land, Buildings and Equipment: Land 51,707 60,570 61,642 Buildings 201,884 218,836 209,668 Equipment 266,677 260,847 248,476 Construction In Progress 5,038 15,816 12,278 525,306 556,069 532,064 Accumulated Depreciation and Amortization (292,442 ) (296,742 ) (274,823 ) Land, Buildings and Equipment, Net 232,864 259,327 257,241 Other Assets: Intangible Assets, Net 55,874 56,920 61,955 Goodwill 291,113 291,113 291,113 Perkins Program Fund, Net 13,450 13,450 13,450 Other Assets 5,510 4,318 2,639 Total Other Assets 365,947 365,801 369,157 TOTAL ASSETS $ 952,540 $ 844,113 $ 940,122 LIABILITIES: Current Liabilities: Current Portion of Debt $ — $ — $ 75,000 Accounts Payable 32,799 34,295 34,313 Accrued Salaries, Wages and Benefits 35,392 47,093 34,917 Accrued Expenses 41,491 32,737 45,268 Advance Tuition Payments 14,828 14,402 18,699 Deferred Tuition Revenue 122,415 37,348 103,745 Total Current Liabilities 246,925 165,875 311,942 Other Liabilities: Revolving Loan — — 10,000 Deferred Income Taxes, Net 8,689 18,343 10,705 Accrued Postemployment Agreements 4,661 4,901 5,565 Deferred Rent and Other 26,289 13,028 14,519 Total Other Liabilities 39,639 36,272 40,789 TOTAL LIABILITIES 286,564 202,147 352,731 SHAREHOLDERS’ EQUITY: Common Stock, $0.01Par Value, 200,000,000SharesAuthorized; 71,098,000; 71,131,000 and 70,823,000SharesIssued and Outstanding at September 30, 2007, June30, 2007 and September 30, 2006, Respectively 717 716 709 Additional Paid-in Capital 147,511 143,580 126,186 Retained Earnings 536,933 510,979 462,813 Accumulated Other Comprehensive Loss (1,550 ) (918 ) (423 ) Treasury Stock, at Cost (589,393; 436,786 and 91,927 Shares, Respectively) (17,635 ) (12,391 ) (1,894 ) TOTAL SHAREHOLDERS’ EQUITY 665,976 641,966 587,391 TOTAL LIABILITIES AND SHAREHOLDERS’EQUITY $ 952,540 $ 844,113 $ 940,122 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents DEVRY INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Per Share Amounts) (Unaudited) For the Three Months Ended September 30, 2007 2006 REVENUES: Tuition $ 230,221 $ 202,633 Other Educational 20,097 16,582 Total Revenues 250,318 219,215 OPERATING COSTS AND EXPENSES: Cost of Educational Services 121,028 120,304 Loss (Gain) on Sale of Assets 3,743 (19,855 ) Student Services and Administrative Expense 91,645 85,798 Total Operating Costs and Expenses 216,416 186,247 Operating Income 33,902 32,968 INTEREST: Interest Income 2,407 1,438 Interest Expense (221 ) (2,169 ) Net Interest Income (Expense) 2,186 (731 ) Income Before Income Taxes 36,088 32,237 Income Tax Provision 9,253 11,317 NET INCOME $ 26,835 $ 20,920 EARNINGS PER COMMON SHARE: Basic $ 0.38 $ 0.30 Diluted $ 0.37 $ 0.29 The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents DEVRY INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended September 30, 2007 2006 (Dollars in Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 26,835 $ 20,920 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Stock-Based Compensation Charge 1,514 978 Depreciation 8,405 8,392 Amortization 1,081 2,200 Provision for Refunds and Uncollectible Accounts 14,725 13,308 Deferred Income Taxes (6,785 ) (3,652 ) Loss (Gain) on Disposals of Land, Buildings and Equipment 3,735 (19,724 ) Changes in Assets and Liabilities, Net of Effects from Acquisitions of Businesses: Restricted Cash (6,729 ) (9,566 ) Accounts Receivable (47,401 ) (43,544 ) Inventories 37 4 Prepaid Expenses and Other 704 (4,837 ) Accounts Payable (1,509 ) (5,364 ) Accrued Salaries, Wages, Benefits and Expenses (60 ) 16,946 Advance Tuition Payments 390 2,115 Deferred Tuition Revenue 85,067 71,976 NET CASH PROVIDED BY OPERATINGACTIVITIES 80,009 50,152 CASH FLOWS FROM INVESTING ACTIVITIES: Capital Expenditures (18,140 ) (7,761 ) Net Proceeds from Sale of Land and Building 38,528 34,778 Marketable Securities Purchased (82,738 ) — Marketable Securities-Maturities and Sales 10,000 — NET CASH (USED IN) PROVIDED BY INVESTINGACTIVITIES (52,350 ) 27,017 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Exercise of Stock Options 2,394 658 Proceeds from Stock Issued Under Employee Stock Purchase Plan 182 227 Repurchase of Common Stock for Treasury (5,402 ) — Cash Dividends Paid (3,557 ) — Excess Tax Benefit from Stock-Based Payments 167 8 Borrowings Under Revolving Credit Facility 25,000 — Repayments Under Revolving Credit Facility (25,000 ) — Repayments Under Senior Notes — (40,000 ) NET CASH USED IN FINANCINGACTIVITIES (6,216 ) (39,107 ) Effects of Exchange Rate Differences (587 ) 1 NET INCREASE IN CASH AND CASHEQUIVALENTS 20,856 38,063 Cash and Cash Equivalents at Beginningof Period 129,155 130,583 Cash and Cash Equivalents at End ofPeriod $ 150,011 $ 168,646 SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash Paid During the Period for: Interest $ 177 $ 2,150 Income Taxes, Net 6,392 225 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents DEVRY INC. Notes to Consolidated Financial Statements (Unaudited) NOTE1:INTERIM FINANCIAL STATEMENTS The unaudited interim consolidated financial statements of DeVry Inc. (“DeVry”) and its wholly-owned subsidiaries have been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission.Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto contained in DeVry's Annual Report on Form 10-K as filed with the Securities and Exchange Commission for the fiscal year ended June 30, 2007. In the opinion of management, the interim consolidated financial statements reflect all adjustments necessary to fairly present the results for such interim period.All such adjustments, unless otherwise noted herein, are of a normal, recurring nature.The June 30, 2007 data that is presented is derived from audited financial statements.The results of operations for the interim period, are not necessarily indicative of results to be expected for the entire fiscal year. NOTE2:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Marketable Securities Marketable securities consist of municipal auction rate securities and investments in mutual funds all of which are classified as available-for-sale securities. All marketable securities are classified as short term investments because DeVry has the ability to divest the holdings within one year.The investments in the municipal auction rate securities generally have stated terms to maturity of greater then one year; however, the market is highly liquid and interest rates reset within 7 to 35 days. All available-for-sale securities are recorded at fair market value based upon quoted market prices.Fair market value of the municipal auction rate securities approximates cost due to the short interest rate reset period.Unrealized gains or temporary unrealized losses, net of income tax effects, are reported as a component of accumulated other comprehensive loss on the consolidated balance sheets.Realized gains and losses are computed on the basis of specific identification and are included in miscellaneous other income (expense) in the consolidated income statements. No realized gains or losses have been recorded to date.The following table summarizes DeVry’s available-for-sale securities as of September 30, 2007 (in thousands): Gross Unrealized Cost (Loss) Gain Fair Value Auction Rate Municipal Bonds $ 70,187 $ - $ - $ 70,187 Bond Mutual Fund 715 - 9 724 Stock Mutual Funds 1,836 (2 ) - 1,834 Total Marketable Securities $ 72,738 $ (2 ) $ 9 $ 72,745 As of September 30, 2007, all unrealized losses in the above table have been in a continuous unrealized loss position for less than one year.When evaluating our investments for possible impairment, we review factors such as length of time and extent to which fair value has been less than cost basis, the financial condition of the investee, and our ability and intent to hold the investment for a period of time that may be sufficient for anticipated recovery in fair value.The decline in value of the above investments is considered temporary in nature and, accordingly, management does not believe these investments are impaired as of September 30, 2007. Postemployment Benefits DeVry’s employment agreements with its Chair of the Board of Directors and former Chief Executive Officer provide certain benefits upon a change in their respective responsibilities that required accrual over the service period which ended June 30, 2005.For the three months ended September30, 2007 and 2006, DeVry recognized expense of approximately $29,000 and $177,000, respectively, representing the present value of the obligation related to these agreements, discounted using a 6.22% rate as of September30, 2007, and using the sinking fund accrual method. 6 Table of Contents Earnings per Common Share Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income by the weighted average number of shares assuming dilution. Dilutive shares are computed using the Treasury Stock Method and reflect the additional shares that would be outstanding if dilutive stock options were exercised during the period. Excluded from the September 30, 2007 and 2006 computations of diluted earnings per share were options to purchase 343,000 and 1,649,000shares of common stock, respectively, because their effect would be anti-dilutive. The following is a reconciliation of basic shares to diluted shares. Three Months Ended September 30, 2007 2006 (in thousands) Basic shares 71,105 70,794 Effect of Dilutive Stock Options 842 235 Diluted Shares 71,947 71,029 Treasury Stock During the third quarter of fiscal 2007, the Company initiated a stock repurchase program (see “Note 4 – Dividends and Stock Repurchase Program”). Shares that are repurchased by the Company are recorded as Treasury Stock at cost and result in a reduction of Shareholders’ Equity. From time to time, shares of its common stock are delivered back to DeVry under a swap arrangement resulting from employees’ exercise of incentive stock options pursuant to the terms of the DeVry Stock Incentive Plans (see “Note 3 – Stock-Based Compensation”). These shares are recorded as Treasury Stock at cost and result in a reduction of Shareholders’ Equity. Treasury shares are reissued on a monthly basis at market value, to the DeVry Employee Stock Purchase Plan in exchange for employee payroll deductions.When treasury shares are reissued, DeVry uses an average cost method to reduce the treasury stock balance.Gains on the difference between the average cost and the reissuance price are credited to Additional Paid-in Capital. Losses on the difference are charged to Additional Paid-in Capital to the extent that previous net gains from reissuance are included therein; otherwise such losses are charged to Retained Earnings. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Accumulated Other Comprehensive Loss Accumulated Other Comprehensive Loss is composed of the change in cumulative translation adjustment and unrealized gains and losses on available-for-sale marketable securities. The amounts recorded in Accumulated Other Comprehensive Loss for the changes in translation rates were losses of $639,000 and $1,000 for the three months ended September30, 2007 and 2006, respectively.An unrealized gain on available-for-sale marketable securities of $7,000 is recorded in Accumulated Other Comprehensive Loss for the three months ended September 30, 2007. The Accumulated Other Comprehensive Loss balance at September30, 2007, consists of $1,557,000 of cumulative translation losses and $7,000 of unrealized gains on available-for-sale marketable securities. At September 30, 2006, this balance was composed entirely of cumulative translation losses of $423,000. Advertising Expense Advertising costs are recognized as expense in the period in which materials are purchased or services are preformed.Advertising expense, which is included in student services and administrative expense in the Consolidated Statements of Income, was $28.6 million and $25.1 million for the three months ended September 30, 2007 and 2006, respectively. 7 Table of Contents Recent Accounting Pronouncements SFAS157 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements,” (“SFAS 157”).SFAS 157 defines and establishes a framework for measuring fair value.In addition, SFAS 157 expands disclosures about fair value measurements.For DeVry, SFAS 157 is effective beginning in fiscal year 2009.DeVry does not expect that the adoption of SFAS 157 will have a material impact on its consolidated financial statements. SFAS159 In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Liabilities, Including an Amendment of FASB Statement No. 115” (“SFAS 159”).SFAS 159 permits entities to choose to measure many financial instruments and certain other assets and liabilities at fair value, with changes in fair value recorded in earnings.Under SFAS 159, the decision to measure items at fair value is made at specified election dates on an instrument-by-instrument basis and is irrevocable.For DeVry, SFAS 159 is effective beginning in fiscal year 2009.DeVry is currently evaluating the impact of SFAS 159. NOTE3:STOCK-BASED COMPENSATION DeVry maintains five stock-based award plans: the 1991 Stock Incentive Plan, the 1994 Stock Incentive Plan, the 1999 Stock Incentive Plan, the 2003 Stock Incentive Plan and the 2005 Incentive Plan. Under these plans, directors, key executives and managerial employees are eligible to receive incentive stock or nonqualified options to purchase shares of its common stock. The 2005 Incentive Plan also permits the award of stock appreciation rights, restricted stock, performance stock and other stock and cash based compensation. The 1999 and 2003 Stock Incentive Plans are administered by a Plan Committee of the Board of Directors subject to approval by the Compensation Committee of the Board of Directors.The 2005 Incentive Plan is administered by the Compensation Committee of the Board of Directors.Plan Committee members are granted automatic, nondiscretionary annual options. Options are granted for terms of up to 10years and can vest immediately or over periods of up to five years. The requisite service period is equal to the vesting period. The option price under the plans is the fair market value of the shares on the date of the grant. DeVry accounts for options granted to retirement eligible employees that fully vest upon an employee’s retirement under the non-substantive vesting period approach to these options. Under this approach, the entire compensation cost is recognized at the grant date for options issued to retirement eligible employees. At September30, 2007, 6,580,174 authorized but unissued shares of common stock were reserved for issuance under DeVry’s stock incentive plans. Effective July1, 2005, DeVry adopted the provisions of SFAS123(R) which establishes accounting for stock-based awards exchanged for employee services. Accordingly, stock-based compensation cost is measured at grant date, based on the fair value of the award, and is recognized as expense over the employee requisite service period. The following is a summary of options activity for the three months ended September30, 2007: OptionsOutstanding Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate IntrinsicValue($000) Outstanding at July1, 2007 3,316,210 $ 23.61 Options Granted 570,250 $ 34.53 Options Exercised (119,030 ) $ 23.54 Options Canceled (63,880 ) $ 24.97 Outstanding at September30, 2007 3,703,550 $ 25.28 6.81 $ 43,459 Exercisable at September30, 2007 2,112,271 $ 24.13 5.27 $ 27,215 The total intrinsic value of options exercised for the three months ended September30, 2007 and 2006 was $1,432,000 and $505,000, respectively. 8 Table of Contents The fair value of DeVry’s stock-based awards was estimated using a binomial model. This model uses historical cancellation and exercise experience of DeVry to determine the option value. It also takes into account the illiquid nature of employee options during the vesting period. The weighted average estimated grant date fair values, as defined by SFAS123(R), for options granted at market price under DeVry’s stock option plans during first quarters of fiscal years 2008 and 2007 were $15.45 and $10.38, per share, respectively. The fair values of DeVry’s stock option awards were estimated assuming the following weighted average assumptions: Fiscal Year 2008 2007 Expected Life (in Years) 6.60 5.42 Expected Volatility 39.33 % 41.35 % Risk-free Interest Rate 4.34 % 3.82 % Dividend Yield 0.32 % - Pre-vesting Forfeiture Rate 5.00 % 4.00 % The expected life of the options granted is based on the weighted average exercise life with age and salary adjustment factors from historical exercise behavior. DeVry’s expected volatility is computed by combining and weighting the implied market volatility, its most recent volatility over the expected life of the option grant, and DeVry’s long-term historical volatility. If factors change and different assumptions are employed in the application of SFAS123(R) in future periods, the stock-based compensation expense that DeVry records may differ significantly from what was recorded in the previous period. The following table shows total stock-based compensation expense included in the Consolidated Statement of Earnings: For the Three Months Ended September 30, 2007 2006 (Dollars in thousands) Cost of Educational Services $ 484 $ 313 Student Services and Administrative Expense 1,030 665 Income Tax Benefit (204 ) (169 ) Net Stock-Based Compensation Expense $ 1,310 $ 809 As of September30, 2007, $15.1million of total pre-tax unrecognized compensation costs related to non-vested awards is expected to be recognized over a weighted average period of 3.8years. The total fair value of options vested during the three months ended September30, 2007 and 2006 was approximately $2.9 million and $4.2 million, respectively. There were no capitalized stock-based compensation costs at September30, 2007 and 2006. DeVry has an established practice of issuing new shares of common stock to satisfy share option exercises.However, DeVry also may issue treasury shares to satisfy option exercises under certain of its plans. NOTE 4: DIVIDENDS AND STOCK REPURCHASE PROGRAM On May 8, 2007, DeVry’s Board of Directors declared a cash dividend of $0.05 per share. This dividend was paid on July 12, 2007, to common stockholders of record as of June 18, 2007.The total dividend declared of $3.6 million was recorded as a reduction to retained earnings as of June 30, 2007. On November 7, 2007, DeVry announced that its Board of Directors approved a 20% dividend increase, raising its annual dividend rate from $0.10 to $0.12 per share.Payable on a semi-annual basis, the next dividend of $0.06 per share will be paid on January 4, 2008, to common stockholders of record as of December 14, 2007.Future dividends will be at the discretion of the Board of Directors. On November 15, 2006, DeVry announced that the Board of Directors had established a stock repurchase plan. The stock repurchase plan allows DeVry to buy back up to $35 million of its common stock through December 31, 2008. As of September 30, 2007, DeVry has repurchased, on the open market, 510,573 shares of its common stock at a total cost of approximately $15.9 million. These buybacks were funded through available cash balances.The timing and amount of any future repurchases will be determined by management based on its evaluation of market conditions and other factors. These repurchases may be made through the open market, including block purchases, or in privately negotiated transactions, or otherwise. The buyback will be funded through available cash balances and/or borrowings under its revolving credit agreement and may be suspended or discontinued at any time. 9 Table of Contents Shares of stock repurchased under the program are held as treasury shares. These repurchased shares have reduced the weighted average number of shares of common stock outstanding for basic and diluted earnings per share calculations NOTE5:INTANGIBLE ASSETS Intangible assets consist of the following (dollars in thousands): As of September30, 2007 Gross Carrying Amount Accumulated Amortization Amortized Intangible Assets: Student Relationships $ 47,770 $ (45,324 ) License and Non-compete Agreements 2,650 (2,629 ) ClassMaterials 2,900 (1,350 ) Trade Names 110 (110 ) Other 620 (620 ) Total $ 54,050 $ (50,033 ) Unamortized Intangible Assets: Trade Names $ 20,972 Trademark 1,645 Ross TitleIV Eligibility and Accreditations 14,100 Intellectual Property 13,940 Chamberlain TitleIV Eligibility and Accreditations 1,200 Total $ 51,857 As of September30, 2006 Gross Carrying Amount Accumulated Amortization Amortized Intangible Assets: Student Relationships $ 47,770 $ (39,494 ) License and Non-compete Agreements 2,650 (2,605 ) ClassMaterials 2,900 (1,150 ) Trade Names 110 (83 ) Other 620 (620 ) Total $ 54,050 $ (43,952 ) Unamortized Intangible Assets: Trade Names $ 20,972 Trademark 1,645 Ross TitleIV Eligibility and Accreditations 14,100 Intellectual Property 13,940 Chamberlain TitleIV Eligibility and Accreditations 1,200 Total $ 51,857 Amortization expense for amortized intangible assets was $1,046,000 and $1,807,000 for the three months ended September30, 2007 and 2006, respectively. Estimated amortization expense for amortized intangible assets for the next five fiscal years ending June30 is as follows (dollars in thousands): Fiscal Year 2008 $ 3,660 2009 203 2010 200 2011 200 2012 160 10 Table of Contents The weighted-average amortization period for amortized intangible assets is three and five years for Chamberlain College of Nursing and Ross University Student Relationships, respectively, six years for License and Non-compete Agreements, 14years for ClassMaterials, four years for Trade Names and six years for Other. These intangible assets, except for the Ross University Student Relationships, are being amortized on a straight-line basis. The amount being amortized for the Ross University Student Relationships is based on the estimated progression of the students through the respective medical and veterinary programs, giving consideration to the revenue and cash flow associated with both existing students and new applicants. This results in the basis being amortized at an annual rate for each of the five years of estimated economic life as follows: Year 1 27.4 % Year 2 29.0 % Year 3 21.0 % Year 4 14.5 % Year 5 8.1 % Indefinite-lived intangible assets related to Trademarks, Trade Names, TitleIV Eligibility, Accreditations and Intellectual Property are not amortized, as there are no legal, regulatory, contractual, economic or other factors that limit the useful life of these intangible assets to the reporting entity. As of the end of fiscal years 2007 and 2006, there was no impairment loss associated with these indefinite-lived intangible assets, as fair value exceeds the carrying amount. DeVry determined that as of the end of fiscal years 2007 and 2006, there was no impairment in the value of DeVry’s goodwill for any reporting units. This determination was made after considering a number of factors including a valuation analysis prepared by management. The carrying amounts of goodwill related to the DeVry University, Professional & Training and Medical & Healthcare reportable segments at September30, 2007 and June 30, 2007, were unchanged at $22,195,000, $24,716,000, $244,202,000, respectively. NOTE6:SALE OF FACILITIES In September2007, DeVry sold its facility located in Seattle, Washington for approximately $12.4 million.In connection with the sale, DeVry recorded a pre-tax loss of $5.4million during the first quarter of fiscal year 2008.In the same transaction, DeVry sold its facility located in Phoenix, Arizona for approximately $16.0 million and realized a gain of approximately $7.7 million. In connection with the transaction, DeVry entered into agreements to lease back approximately 60% of the total space of both facilities.The leaseback required the deferral of a portion of the gain on the sale of the Phoenix facility of approximately $6.6 million. This gain will be recognized as a reduction to rent expense over the ten year life of the lease agreement. The remaining pre-tax gain of $1.1 million was recorded during the first quarter of fiscal 2008. In September 2007, DeVry exercised the option under its lease agreement to purchase its facility in Alpharetta, Georgia for $11.2 million.Immediately following the acquisition, DeVry sold the facility to a different party for $11.2 million and executed a leaseback on the entire facility.In connection with this transaction, DeVry accelerated to the first quarter of fiscal 2008, the recognition of approximately $0.6 million of remaining deferred lease credits associated with the original lease. The recorded net loss on the sale of the facilities and the recognition of the deferred lease credits are separately classified in the Consolidated Statements of Income as a component of Total Operating Costs and Expenses and are related to the DeVry University reportable segment. In September2006, DeVry sold its facility located in West Hills, California for $36.0million. In connection with the sale, DeVry recorded a pre-tax gain of $19.9million during the first quarter of fiscal year 2007.DeVry relocated its West Hills campus operations to a leased facility in nearby Sherman Oaks, California.This gain is separately classified in the Consolidated Statements of Income as a component of Total Operating Costs and Expenses and is related to the DeVry University reportable segment. NOTE7:REDUCTION IN WORKFORCE CHARGES During the third quarter of fiscal year 2007, DeVry offered a voluntary separation plan (VSP) to eligible DeVry University campus-based employees.The decision to take this action resulted from a thorough analysis which revealed that a reduction in the number of employees at DeVry University campuses was warranted to address the subsidiary’s cost structure.The VSP was offered at 22 DeVry University campuses with 285 employees being eligible to participate.Seventy employees accepted this separation plan.Separation of employment was effective no later than June 30, 2007.DeVry recorded a pre-tax charge of approximately $3.7 million in the third and fourth quarters of fiscal year 2007 in relation to these employees.This charge consists of severance pay and extended medical and dental benefits coverage. 11 Table of Contents In April 2007, DeVry announced plans for an involuntary reduction in force (RIF) that further reduced its workforce by approximately 150 positions at its DeVry University campus-based operations.This resulted in an additional pre-tax charge in the fourth quarter of fiscal 2007 of approximately $2.6 million that represents severance pay and benefits in relation to these employees. Cash payments for the VSP and RIF were approximately $2.9 million and $1.4 million, respectively in the first quarter of fiscal year 2008. These payments will extend until the period of benefit coverage has expired.Of the total amount accrued for the 2007 VSP and RIF, approximately $0.8 million remained to be paid as of September 30, 2007. NOTE 8:INCOME TAXES DeVry’s effective income tax rate reflects benefits derived from significant operations outside the United States.Earnings of Ross University’s international operations are not subject to U.S. federal or state income taxes. The principal operating subsidiaries of Ross University are Ross University School of Medicine (the Medical School) incorporated under the laws of the Commonwealth of Dominica and Ross University School of Veterinary Medicine (the Veterinary School), incorporated under the laws of the Federation of St. Christopher Nevis, St. Kitts in the West Indies.Both Schools have agreements with the respective governments that exempt them from local income taxation through the years 2043 and 2023, respectively. DeVry has not recorded a tax provision for the undistributed international earnings of the Medical and Veterinary Schools.It is DeVry’s intention to indefinitely reinvest accumulated cash balances, future cash flows and post-acquisition undistributed earnings and profits to improve the facilities and operations of the Schools and pursue future opportunities outside of the United States.In accordance with this plan, cash held by Ross University will not be available for general company purposes and under current laws will not be subject to U.S. taxation.Included in DeVry’s consolidated cash balances were approximately $96.2 million and $47.9 million attributable to Ross University’s international operations as of September 30, 2007 and 2006, respectively.As of September 30, 2007 and 2006, cumulative undistributed earnings were approximately $105.1 million and $64.2 million, respectively. Taxes on income were 25.6% of pretax income for the first quarter of fiscal year 2008, compared to 35.1% for the year-ago quarter.The higher effective income tax rate in fiscal year 2007 is attributable to the gain on the sale of the West Hills facility which carried a tax rate of 40.4%.In fiscal year 2008, there is no corresponding gain and the net loss on the fiscal year 2008 first quarter facility sales which carries a tax rate of 39.1% provided a benefit which decreased the current quarter’s effective tax rate.This decrease was partially offset by an increase in the proportion of income generated by U.S. operations to the offshore operations of Ross University as compared to the prior year period.The effective income tax rate for the fiscal year ended June 30, 2007 was 27.4%. Effective July1, 2007, DeVry adopted FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 prescribes a more-likely-than-not threshold for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This interpretation also provides guidance on derecognition of income tax assets and liabilities, classification of current and deferred income tax assets and liabilities, accounting for interest and penalties associated with tax positions, accounting for income taxes in interim periods and income tax disclosures. The cumulative effects of applying this interpretation have been recorded as a decrease of $0.9 million to retained earnings, an increase of $0.5 million to net deferred income tax assets, a decrease of $4.2 million to net deferred income tax liabilities, an increase of $0.7 million to other accrued current taxes and an increase of $4.8 million to other accrued non-current taxes as of July1, 2007.In conjunction with adoption of FIN 48, we classified uncertain tax positions as non-current tax liabilities unless expected to be paid in one year. As of the adoption of FIN 48, the total amount of gross unrecognized tax benefits for uncertain tax positions, including positions impacting only the timing of tax benefits, was $6.0 million.The amount of unrecognized tax benefits that, if recognized, would impact the effective tax rate was $1.4 million.DeVry classifies interest and penalties on tax uncertainties as a component of the provision for income taxes.The total amount of interest and penalties accrued as of adoption was $0.5 million.The corresponding amounts at September 30, 2007, were not materially different from the amounts at the date of adoption. DeVry expects the total amount of unrecognized tax benefits to decrease by $4.3 million within 12 months of the reporting date, in one case due to the anticipated approval of a change in accounting method, in another case due to the expiration of the applicable statute of limitations, and in a final item due to an anticipated settlement with tax authorities. 12 Table of Contents The Internal Revenue Service examined the Company's 1997-2003 U.S. Federal Income Tax Returns.Although these examinations were effectively closed on May 11, 2006, the examinations and the findings were subject to Joint Committee Review.On June 23, 2006, the Joint Committee on taxation completed its consideration of the Internal Revenue Service's Special Report and did not take exception to the examination and the agents' conclusions.DeVry generally remains subject to examination for all tax years beginning on or after July 1, 2003. NOTE9:LONG-TERM DEBT All of DeVry’s borrowings and letters of credit under its long-term debt agreements are through DeVry Inc. and Global Education International, Inc. (“GEI”), an international subsidiary.As of September 30, 2007, DeVry had no outstanding borrowings.Long-term debt consists of the following at September30, 2007, June 30, 2007 and September 30, 2006 (dollars in thousands): Outstanding Debt at Revolving Credit Agreement: September 30, 2007 June 30, 2007 September 30, 2006 DeVry Inc. as borrower$ $ — $ — $ 10,000 GEI as borrower — — — Total $ — $ — $ 10,000 Senior Notes: DeVry Inc. as borrower $ — $ — $ 75,000 GEI as borrower — — — Total $ — $ — $ 75,000 Total Outstanding Debt $ — $ — $ 85,000 Current Maturities of Debt $ — $ — $ 75,000 Total Long-term Debt $ — $ — $ 10,000 NOTE10:COMMITMENTS AND CONTINGENCIES DeVry is subject to occasional lawsuits, administrative proceedings, regulatory reviews associated with financial assistance programs and other claims arising in the normal conduct of its business. The following is a description of pending litigation that may be considered other than ordinary and routine litigation that is incidental to the business. On August 25, 2005, DeVry filed a complaint in the Superior Court of California, County of Alameda, against Sierra Bay Contractors, Inc., the general contractor responsible for the construction of a dormitory facility on the DeVry University, Fremont, California campus. DeVry's complaint seeks monetary damages arising out of Sierra Bay's failure to keep the project free from liens filed by subcontractors, and indemnification against subcontractor claims.
